Dismissed and Opinion Filed August 19, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00673-CR

                           RICHARD EARL PHILLIPS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82591-2012

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice FitzGerald
       Richard Earl Phillips pleaded guilty to three counts of indecency with a child by contact

and one count of indecency with a child by exposure. Pursuant to a plea agreement, the trial

court assessed punishment at imprisonment for four years and six months on each count.

Appellant waived his right to appeal as part of the plea agreement. See Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified both that the case involves

a plea bargain and appellant has no right to appeal and that appellant waived his right to appeal.

See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).

Additionally, appellant’s May 30, 2014 notice of appeal is untimely as to the January 31, 2014

sentencing date. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998) (per curiam).
       We dismiss the appeal for want of jurisdiction.




                                                    /Kerry P. FitzGerald/
Do Not Publish                                      KERRY P. FITZGERALD
TEX. R. APP. P. 47                                  JUSTICE
140673F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD EARL PHILLIPS, Appellant                   On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00673-CR        V.                       Trial Court Cause No. 219-82591-2012.
                                                   Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                       Justices Moseley and O’Neill participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 19, 2014




                                             –3–